Citation Nr: 0912027	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a condition 
manifested by lumps over the body, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for a neurological 
condition, claimed as nerve damage.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
and July 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
entitlement to the benefits currently sought on appeal.

The Board acknowledges that the July 2005 rating decision 
declined to reopen the claim of service connection for 
headaches based upon the absence of new and material 
evidence.  However, a careful review of the record reveals 
that the Veteran's original claim for service connection for 
headaches was denied by a July 2004 rating decision, for 
which the disallowance notification letter was mailed on 
August 4, 2004.  Thus, the one year period allowed for filing 
of an appeal of this rating decision did not expire prior to 
August 2005.  See 38 C.F.R. § 20.302(a) (2008)(stating date 
of mailing presumed to be the same as the date of 
notification letter for purposes of defining allowed appeals 
period).  Therefore, at the time of the July 2005 rating 
decision, the Veteran's original claim for service connection 
benefits was not a finally adjudicated claim.  38 C.F.R. 
§ 3.160 (2008)(defining status of pending versus finally 
adjudicated claims).  As a result, the issue on appeal is 
properly characterized on the title page of this decision.  

The issues of service connection for a neurological 
condition, claimed as nerve damage, and service connection 
for headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A currently diagnosed condition manifested by lumps over the 
body is not demonstrated by the medical evidence of record.  


CONCLUSION OF LAW

A condition manifested by lumps over the body, to include as 
due to herbicide exposure, was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2004, the agency of 
original jurisdiction (AOJ) provided notice to the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
the claim for service connection for a condition manifested 
by lumps over the body; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide. 

It appears that the Veteran has not been provided adequate 
notice of the process by which initial disability ratings and 
effective dates are established.  However, because the 
preponderance of the evidence is against the claim of service 
connection, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, as the evidence does not establish the existence 
of a current disability, a remand for notification regarding 
these elements of the claim could serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Thus, VA has no further duties to notify this 
Veteran.

Additionally, VA has done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  No available treatment 
records relevant to the claim of service connection for a 
condition manifested by lumps over the body have been 
identified.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The Veteran seeks service connection for a condition 
manifested by lumps over the body, which he contends 
initially manifested in service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The Veteran asserts that this condition is due to exposure to 
defoliants, or "Agent Orange," while stationed in the 
Republic of Vietnam.  See Application for compensation, 
December 2004.  Regulations state that a veteran who, during 
active military, naval, or air service, served in Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2007).  
Service personnel records confirm that the Veteran was 
stationed in Vietnam from October 1966 to October 1967.  
Therefore, he is presumed to have been exposed.

However, both direct and presumptive theories of entitlement 
to service connection require evidence of a current 
disability before service connection may be granted.  
38 C.F.R. §§ 3.303, 3.307 (2008).  In this case, the record 
does not establish a current diagnosis of any skin disorder 
or any other condition manifested by lumps over the body.

In a May 2005 VA medical examination, the Veteran denied 
having skin disease, dermatitis, or skin cancer.  His skin 
was examined and no lesions, cracks, or fissures were 
identified.  No lumps were identified.  The only finding 
remotely related to the claimed condition was very dry skin 
on the palms of the hands.  No condition related to lumps 
over the body was diagnosed.  VA examination, May 2005.  The 
Veteran has not submitted nor asked VA to obtain any other 
medical records showing diagnosis of or treatment for the 
claimed condition.    

The Board has considered the Veteran's own assertions that he 
has lumps over his body that were caused by his presumed 
exposure to herbicides during service.  However, the Board 
finds that such assertions are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise 
to render opinions about medical matters.  Although the 
Veteran and other lay persons are competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the Veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.

Therefore, without competent medical evidence of current 
signs or symptoms of a condition manifested by lumps over the 
body, there is no disability for which service connection can 
be granted.  The Court has specifically disallowed service 
connection where there is no present disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
a current clinical diagnosis, service connection for a 
condition manifested by lumps over the body must be denied.


ORDER

Service connection for a condition manifested by lumps over 
the body, to include as due to herbicide exposure, is denied.  


REMAND

Further evidentiary development is required before the issues 
of service connection for a neurological condition, claimed 
as nerve damage, and service connection for headaches can be 
adjudicated.  

Specifically, VA must make all reasonable efforts to obtain 
outstanding VA treatment records from the VA Outpatient 
Clinic in Boston, Massachusetts and from the VA Medical 
Center (VAMC) in Jamaica Plains, Massachusetts, as identified 
by the Veteran as being relevant to his claim for service 
connection for headaches.  See Authorization and consent to 
release, VA Form 21-4142, January 2004; Statement in support 
of claim, January 2004.    

The Veteran has also identified and provided authorization 
and consent to obtain private treatment records in 
conjunction with this claim.  VA Form 21-4142, January 2004 
(identifying Dr. ED treating from 1968 to 1984, and Dr. DG 
treating since 1986).  The Board acknowledges the Veteran's 
statement that Dr. ED is now deceased, however as the Veteran 
has not identified these records as being unavailable, VA 
should attempt to obtain any treatment records from this 
provider that remain available.  All reasonable efforts to 
obtain the outstanding private treatment records must be 
undertaken.  

Additionally, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran's VA treatment records reflect a notation of 
right retrobulbar headaches.  See VA ophthalmology 
consultation sheet, February 1984.  The Veteran is competent 
to describe in-service symptoms of headache, as this 
condition is capable of lay observation.  Service connection 
has also been established for radiculopathy with peripheral 
neuropathy of the bilateral lower extremities, a neurological 
manifestation of the Veteran's spine disability.  The Veteran 
now claims service connection for headaches and "nerve 
damage."  The Board finds that a medical opinion is 
necessary to establish the nature and etiology of any 
diagnosed neurological condition, to include headaches, that 
is separate and distinct from the neurological condition that 
is already compensated.  A VA examination should be scheduled 
for this purpose.  

Finally, the Veteran has not received adequate notice under 
38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2008).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the Veteran to comply 
therewith. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection, to include the process by 
which initial disability ratings and 
effective dates are established 
pursuant to the holding in 
Dingess/Hartman, supra.  

2.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
specifically to include those from (a) 
VAMC Jamaica Plain, (b) the Boston, 
Massachusetts VA Outpatient Clinic, as 
identified by the Veteran in documents 
submitted in January 2004; and (c) from 
any current VA treatment providers from 
July 2006 forward.

3.  Contact the Veteran to obtain 
updated consent and authorization to 
release medical information from any 
private medical provider with knowledge 
of the Veteran's claimed conditions of 
headache and/or nerve damage, 
specifically to include Drs. ED and DG 
as identified by the January 2004 
medical release form within the claims 
file.  Contact any duly identified and 
authorized physician or record holder 
to obtain the relevant private medical 
treatment records.  

4.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
determined to be unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination must be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

5.  AFTER the above development steps 
have been completed, schedule the 
Veteran for VA examination with an 
appropriate provider to determine the 
nature and etiology of his claimed 
headache and neurological condition, 
claimed as nerve damage.  The Veteran's 
claims file should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.



The examiner is then requested to:

(a)  State any currently diagnosed 
chronic neurologic disabilities, to 
include headache if applicable  (The 
Board notes that service connection is 
already established for radiculopathy 
and peripheral neuropathy of the 
bilateral lower extremities, which need 
not be addressed by this examination.);  
(b)  Specifically identify if any 
disability identified above is an 
"organic disease of the nervous 
system;"
(c)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a);
(d)  Opine whether any current 
neurologic disability identified in (a) 
was incurred in or aggravated by 
military service;
(e)  Opine whether it is at least as 
likely as not that any currently 
diagnosed neurologic disability has 
been permanently aggravated by a 
service-connected disability.  The 
examiners should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up 
of symptoms.  

6.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


